LSB Industries, Inc. Form 10-Q (3-31-2008) UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number1-7677 LSB Industries, Inc. Exact name of Registrant as specified in its charter Delaware 73-1015226 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification No. 16 South Pennsylvania Avenue, Oklahoma City, Oklahoma73107 Address of principal executive offices (Zip Code) (405) 235-4546 Registrant's telephone number, including area code None_ Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). [] Yes [X] No The number of shares outstanding of the Registrant's voting common stock, as of April 30, 2008 was21,185,292 shares, excluding3,648,518 shares held as treasury stock. 1 Table of Contents FORM 10-Q OF LSB INDUSTRIES, INC. TABLE OF CONTENTS PART I - Financial Information Page Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 51 Item 4. Controls and Procedures 52 Special Note Regarding Forward-Looking Statements 54 PART II - Other Information Item 1. Legal Proceedings 56 Item 1A. Risk Factors 58 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 59 Item 3. Defaults Upon Senior Securities 59 Item 4. Submission of Matters to a Vote of Security Holders 59 Item 5. Other Information 59 Item 6. Exhibits 60 2 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Information at March 31, 2008 is unaudited) March 31, 2008 December 31, 2007 (In Thousands) Assets Current assets: Cash and cash equivalents $ 42,486 $ 58,224 Restricted cash 31 203 Accounts receivable, net 82,888 70,577 Inventories: Finished goods 36,039 28,177 Work in process 2,438 3,569 Raw materials 23,940 25,130 Total inventories 62,417 56,876 Supplies, prepaid items and other: Deferred rent expense 2,014 - Prepaid insurance 2,501 3,350 Precious metals 11,502 10,935 Supplies 3,988 3,849 Other 2,322 1,464 Total supplies, prepaid items and other 22,327 19,598 Deferred income taxes 8,590 10,030 Total current assets 218,739 215,508 Property, plant and equipment, net 82,374 79,692 Other assets: Debt issuance and other debt-related costs, net 4,278 4,639 Investment in affiliate 3,378 3,426 Goodwill 1,724 1,724 Other, net 2,671 2,565 Total other assets 12,051 12,354 $ 313,164 $ 307,554 (Continued on following page) 3 LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (Information at March 31, 2008 is unaudited) Table of Contents March 31, 2008 December 31, 2007 (In Thousands) Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 38,831 $ 39,060 Short-term financing and drafts payable 525 919 Accrued and other liabilities 37,456 38,942 Current portion of long-term debt 935 1,043 Total current liabilities 77,747 79,964 Long-term debt 120,895 121,064 Noncurrent accrued and other liabilities: Deferred income taxes 4,900 5,330 Other 7,014 6,913 11,914 12,243 Contingencies (Note 10) Stockholders' equity: Series B 12% cumulative, convertible preferred stock, $100 par value; 20,000 shares issued and outstanding 2,000 2,000 Series D 6% cumulative, convertible Class C preferred stock, no par value; 1,000,000 shares issued 1,000 1,000 Common stock, $.10 par value; 75,000,000 shares authorized, 24,590,810 shares issued (24,466,506 at December 31, 2007) 2,459 2,447 Capital in excess of par value 124,424 123,336 Accumulated other comprehensive loss (366 ) (411 ) Accumulated deficit (5,836 ) (16,437 ) 123,681 111,935 Less treasury stock at cost: Common stock, 3,648,518 shares (3,448,518 at December 31, 2007) 21,073 17,652 Total stockholders' equity 102,608 94,283 $ 313,164 $ 307,554 (See accompanying notes) 4 LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, 2008 and 2007 Table of Contents 2008 2007 (In Thousands, Except Per Share Amounts) Net sales $ 160,455 $ 147,385 Cost of sales 122,698 115,333 Gross profit 37,757 32,052 Selling, general and administrative expense 18,764 18,301 Provisions for losses on accounts receivable 90 258 Other expense 181 24 Other income (610 ) (54 ) Operating income 19,332 13,523 Interest expense 2,454 2,588 Non-operating other income, net (517 ) (42 ) Income from continuing operations before provisions for income taxes and equity in earnings of affiliate 17,395 10,977 Provisions for income taxes 6,720 344 Equity in earnings of affiliate (232 ) (215 ) Income from continuing operations 10,907 10,848 Net loss from discontinued operations - 29 Net income 10,907 10,819 Dividends, dividend requirements and stock dividend on preferred stocks 306 5,188 Net income applicable to common stock $ 10,601 $ 5,631 Weighted-average common shares: Basic 21,057 17,516 Diluted 24,992 20,976 Income per common share: Basic $ .50 $ .32 Diluted $ .46 $ .28 (See accompanying notes) 5 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Three Months Ended March 31, 2008 Common Stock Shares Non-Redeemable Preferred Stock Common Stock Par Value Capital in Excess of Par Value Accumulated Other Comprehensive Loss Accumulated Deficit Treasury Stock-Common Total (In Thousands) Balance at December 31, 2007 24,467 $ 3,000 $ 2,447 $ 123,336 $ (411 ) $ (16,437 ) $ (17,652 ) $ 94,283 Net income 10,907 10,907 Amortization of cash flow hedge 45 45 Total comprehensive income 10,952 Dividends paid on preferred stock (306 ) (306 ) Stock-based compensation 192 192 Exercise of stock options 124 12 194 206 Acquisition of 200,000 shares ofcommon stock (3,421 ) (3,421 ) Income tax benefit from exercise of stock options 702 702 Balance at March 31, 2008 24,591 $ 3,000 $ 2,459 $ 124,424 $ (366 ) $ (5,836 ) $ (21,073 ) $ 102,608 (See accompanying notes) 6 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2008 and 2007 2008 2007 (In Thousands) Cash flows from continuing operating activities: Net income $ 10,907 $ 10,819 Adjustments to reconcile net income to net cash used by continuing operating activities: Net loss from discontinued operations - 29 Deferred income taxes 1,010 - Gains on sales of property and equipment (45 ) (3 ) Depreciation of property, plant and equipment 3,091 3,042 Amortization 279 224 Stock-based compensation 192 - Provisions for losses on accounts receivable 90 258 Provision for (realization of) losses on inventory 169 (317 ) Provision for (realization of) losses on firm sales commitments 137 (161 ) Equity in earnings of affiliate (232 ) (215 ) Distributions received from affiliate 280 180 Changes in fair value of interest rate caps 187 96 Cash provided (used) by changes in assets and liabilities: Accounts receivable (12,424 ) (17,851 ) Inventories (5,710 ) 847 Other supplies and prepaid items (715 ) (2,018 ) Accounts payable (1,027 ) (1,442 ) Customer deposits (2,451 ) 573 Deferred rent expense (6,314 ) (5,613 ) Other current and noncurrent liabilities 5,296 3,406 Net cash used by continuing operating activities (7,280 ) (8,146 ) Cash flows from continuing investing activities: Capital expenditures (5,101 ) (3,512 ) Proceeds from sales of property and equipment 55 182 Proceeds from restricted cash 172 2,586 Other assets (176 ) 180 Net cash used by continuing investing activities (5,050 ) (564 ) (Continued on following page) 7 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (Unaudited) Three Months Ended March 31, 2008 and 2007 2008 2007 (In Thousands) Cash flows from continuing financing activities: Proceeds from revolving debt facilities $ 126,031 $ 129,592 Payments on revolving debt facilities (126,031 ) (120,814 ) Proceeds from other long-term debt, net of fees - 2,114 Payments on other long-term debt (161 ) (2,657 ) Payments on short-term financing and drafts payable (394 ) (1,084 ) Proceeds from exercise of stock options 206 97 Acquisition of common stock (3,421 ) - Excess income tax benefit on stock options exercised 702 - Dividends paid on preferred stock (306 ) - Net cash provided (used) by continuing financing activities (3,374 ) 7,248 Cash flows of discontinued operations: Operating cash flows (34 ) (32 ) Net decrease in cash and cash equivalents (15,738 ) (1,494 ) Cash and cash equivalents at beginning ofperiod 58,224 2,255 Cash and cash equivalents at end of period $ 42,486 $ 761 Supplemental cash flow information: Noncash investing and financing activities: Accounts payable associated with purchases of property, plant and equipment $ 2,098 $ - Debt issuance costs associated with 7% convertible debentures converted to common stock $ - $ 202 7% convertible debentures converted to common stock $ - $ 3,000 Series 2 preferred stock converted to common stock of which $12,303,000 was charged to accumulated deficit $ - $ 27,593 (See accompanying notes) 8 Table of Contents LSB INDUSTRIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1: Basis of PresentationThe accompanying condensed consolidated financial statements include the accounts of LSB Industries, Inc. (the "Company", "We", "Us", or "Our") and its subsidiaries. We are a manufacturing, marketing and engineering company which is primarily engaged, through our wholly-owned subsidiary ThermaClime, Inc. ("ThermaClime") and its subsidiaries, in the manufacture and sale of geothermal and water source heat pumps and air handling products (the "Climate Control Business") and the manufacture and sale of chemical products (the "Chemical Business"). The Company and ThermaClime are holding companies with no significant assets or operations other than cash and cash equivalents and our investments in our subsidiaries.
